UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 95–3409686 (I.R.S. Employer Identification No.) 400 North Sam Houston Parkway East Suite 400 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 618–0400 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer“ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[√] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [√] As of April 19, 2013, 105,935,517 shares of common stock were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Balance Sheets – March 31, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations (Unaudited) – Three months ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) – Three months ended March 31, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows (Unaudited) – Three months ended March 31, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 45 Index to Exhibits 46 2 Table of Contents PART I.FINANCIAL INFORMATION Item1.Financial Statements HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for uncollectible accounts of $5,154 and $5,152, respectively Unbilled revenue Costs in excess of billing Other current assets Current assets of discontinued operations — Total current assets Property and equipment Less accumulated depreciation ) ) Property and equipment, net Other assets: Equity investments Goodwill Other assets, net Non-current assets of discontinued operations — Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income tax payable — Current maturities of long-term debt Current liabilities of discontinued operations — Total current liabilities Long-term debt Deferred tax liabilities Other non-current liabilities Non-current liabilities of discontinued operations — Total liabilities Commitments and contingencies Shareholders' equity: Common stock, no par, 240,000 shares authorized, 105,939 and 105,763 shares issued, respectively Retained earnings Accumulated other comprehensive loss ) ) Total controlling interest shareholders' equity Noncontrolling interest Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Three Months Ended March 31, Net revenues $ $ Cost of sales Gross profit Loss on commodity derivative contracts ) — Selling, general and administrative expenses ) ) Income from operations Equity in earnings of investments Net interest expense ) ) Loss on early extinguishment of long-term debt ) ) Other income (expense), net ) 70 Other income – oil and gas — Income before income taxes Income tax provision Income from continuing operations Income from discontinued operations, net of tax Net income, including noncontrolling interests Less net income applicable to noncontrolling interests ) ) Net income applicable to Helix $ $ Basic earnings per share of common stock: Continuing operations $ $ Discontinued operations Net income per common share $ $ Diluted earnings per share of common stock: Continuing operations $ $ Discontinued operations Net income per common share $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (in thousands) Three Months Ended March 31, Net income, including noncontrolling interests $ $ Other comprehensive income (loss), net of tax: Unrealized loss on hedges arising during the period ) ) Reclassification adjustments for loss included in net income 84 Income taxes on unrealized losses on hedges Unrealized loss on hedges, net of tax ) ) Foreign currency translation gain (loss) ) Other comprehensive loss, net of tax ) ) Comprehensive income (loss) ) Less comprehensive income applicable to noncontrolling interests ) ) Comprehensive income (loss) applicable to Helix $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income, including noncontrolling interests $ $ Adjustments to reconcile net income, including noncontrolling interests to net cash provided by operating activities: Income from discontinued operations ) ) Depreciation and amortization Amortization of deferred financing costs Stock-based compensation expense Amortization of debt discount Deferred income taxes ) Excess tax from stock-based compensation ) Loss on early extinguishment of debt Unrealized loss and ineffectiveness on derivative contracts, net Changes in operating assets and liabilities: Accounts receivable, net Other current assets Income tax payable ) Accounts payable and accrued liabilities ) ) Oil and gas asset retirement costs ) ) Other noncurrent, net ) ) Net cash provided by (used in) operating activities ) Net cash provided by (used in) discontinued operations ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Distributions from equity investments, net Net cash provided by (used in) investing activities ) ) Net cash provided by (used in) discontinued operations ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Early extinguishment of Senior Unsecured Notes — ) Borrowings under revolving credit facility Repayment of revolving credit facility ) — Issuance of Convertible Senior Notes due 2032 — Repurchase of Convertible Senior Notes due 2025 ) ) Proceeds from Term Loan — Repayment of Term Loans ) ) Repayment of MARAD borrowings ) ) Deferred financing costs ) ) Distributions to noncontrolling interest ) — Repurchases of common stock ) ) Excess tax from stock-based compensation ) Exercise of stock options, net and other Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents: Balance, beginning of year Balance, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note1— Basis of Presentation and Recent Accounting Standards The accompanying condensed consolidated financial statements include the accounts of Helix Energy Solutions Group, Inc. and its majority-owned subsidiaries (collectively, "Helix" or the "Company").Unless the context indicates otherwise, the terms "we," "us" and "our" in this report refer collectively to Helix and its majority-owned subsidiaries.All material intercompany accounts and transactions have been eliminated.These unaudited condensed consolidated financial statements have been prepared pursuant to instructions for the Quarterly Report on Form 10-Q required to be filed with the Securities and Exchange Commission (“SEC”), and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles. The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) and are consistent in all material respects with those applied in our 2012 Annual Report on Form 10-K (“2012 Form 10-K”).The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the condensed consolidated balance sheets, statements of operations, statements of comprehensive income (loss), and statements of cash flows, as applicable.The operating results for the three-month period ended March 31, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013.Our balance sheet as of December 31, 2012 included herein has been derived from the audited balance sheet as of December 31, 2012 included in our 2012 Form 10-K.These unaudited condensed consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements and notes thereto included in our 2012 Form 10-K. Certain reclassifications were made to previously reported amounts in the condensed consolidated financial statements and notes thereto to make them consistent with the current presentation format.The most significant of these reclassifications are associated with our discontinued operations.As noted in Note 2, we exited our oil and gas business in February 2013 upon the sale of our former wholly-owned subsidiary, Energy Resource Technology GOM, Inc. (“ERT”). In December 2011, the FASB issued ASU No.2011-11, “Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities” (“ASU2011-11”).Offsetting, otherwise known as netting, is the presentation of assets and liabilities as a single net amount in the statement of financial position (balance sheet).U.S. GAAP allows companies the option to present net in their balance sheets derivatives that are subject to a legally enforceable netting arrangement with the same party where rights of set-off are only available in the event of default or bankruptcy.ASU2011-11 requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.An entity is required to apply the amendments for annual reporting periods beginning on or after January1, 2013, and interim periods within those annual periods.An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented.The adoption of ASU2011-11 did not have any material impact on our consolidated financial statements. In February 2013, the FASB issued ASU No.2013-02, “Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income” (“ASU2013-02”).ASU2013-02 requires companies to provide information about the amounts that are reclassified out of accumulated other comprehensive income either by the respective line items of net income or by cross-reference to other required disclosures.This guidance is effective prospectively for fiscal years beginning after December15, 2012.We adopted ASU2013-02 on January1, 2013.The adoption of this guidance did not have any material impact on our consolidated financial statements.We have presented the information required by the guidance in Note 16. 7 Table of Contents Note2— Company Overview We are an international offshore energy company that provides specialty services to the offshore energy industry, with a focus on growing well intervention and robotics operations.In February 2013, we completed the sale of ERT, our former wholly-owned subsidiary that conducted our oil and gas operations in the U.S., for $624 million plus consideration in the form of overriding royalty interests in ERT’s Wang well and certain other of its future exploration prospects.We used $318.4 million of the sales proceeds to reduce our indebtedness under our Credit Agreement (Note 7) and we are using the remainder in our continuing operations, including supporting the expansion of our well intervention and robotics operations. Contracting Services Operations We seek to provide services and methodologies that we believe are critical to developing offshore reservoirs and maximizing production economics.Our “life of field” services are segregated into four disciplines: well intervention, robotics, subsea construction and production facilities.We have disaggregated our contracting services operations into two reportable segments: Contracting Services and Production Facilities.Our Contracting Services segment includes well intervention, robotics and subsea construction operations (see below for disclosure regarding the planned dispositions of our remaining subsea construction vessels and related assets).Our Production Facilities business includes our majority ownership of the Helix Producer I (“HPI”) vessel as well as our equity investments in Deepwater Gateway, L.L.C. (“Deepwater Gateway”) and Independence Hub, LLC (“Independence Hub”) (Note6).It also includes the Helix Fast Response System (“HFRS”), which includes access to our Q4000 and HPI vessels. In October 2012, we entered into an agreement to sell our two remaining pipelay vessels, the Express and the Caesar, and other related pipelay equipment for a total sales price of $238.3 million, of which we have received a $50 million deposit that is only refundable in very limited circumstances.The sales of these vessels are expected to close in July 2013 following the completion of each vessel’s backlog of work. Discontinued Operations In December 2012, we announced a definitive agreement for the sale of ERT.On February 6, 2013, we sold ERT for $624 million plus consideration in the form of overriding royalty interests in ERT’s Wang well and certain other of its future exploration prospects.As a result, we have presented the assets and liabilities included in the sale of ERT and the historical operating results of our former Oil and Gas segment as discontinued operations in the accompanying condensed consolidated financial statements.See Note 4 for additional information regarding our discontinued oil and gas operations. Note3— Details of Certain Accounts Other current assets consist of the following (in thousands): March 31, December 31, Other receivables $ $ Prepaid insurance Other prepaids Spare parts inventory Income tax receivable — Current deferred tax assets Derivative assets — Other Total other current assets $ $ 8 Table of Contents Other assets, net, consist of the following (in thousands): March 31, December 31, Deferred dry dock expenses, net $ $ Deferred financing costs, net Intangible assets with finite lives, net Other Total other assets, net $ $ Accrued liabilities consist of the following (in thousands): March 31, December 31, Accrued payroll and related benefits $ $ Current asset retirement obligations Unearned revenue Billing in excess of cost Accrued interest Derivative liability (Note 16) Taxes payable excluding income tax payable Pipelay assets sale deposit (Note 2) Other Total accrued liabilities $ $ Note4— Oil and Gas Properties Results of Discontinued Operations The following summarized financial information relates to ERT, which is reported as “Income from discontinued operations, net of tax” in the accompanying condensed consolidated statements of operations: Three Months Ended March 31, 2013 (1) Revenues $ $ Costs: Production (lifting) costs Exploration expenses Depreciation, depletion, amortization and accretion Proved property impairment and abandonment charges (credits) ) Loss on sale of oil and gas properties — Loss on commodity derivative contracts — Selling, general and administrative expenses Net interest expense and other (2) Total costs Pretax income from discontinued operations Income tax provision Income from operations of discontinued operations Loss on sale of business, net of tax ) — Income from discontinued operations, net of tax $ $ 9 Table of Contents (1) Results for the first quarter of 2013 were through February 6, 2013 when ERT was sold. (2) Net interest expense of $2.7 million and $7.2 million for the three-month periods ended March 31, 2013 and 2012, respectively, was allocated to ERT primarily based on interest associated with indebtedness directly attributed to the substantial oil and gas acquisition made in 2006.This includes interest related to debt required to be paid upon the disposition of ERT. Note 5 — Statement of Cash Flow Information We define cash and cash equivalents as cash and all highly liquid financial instruments with original maturities of three months or less.The following table provides supplemental cash flow information (in thousands): Three Months Ended March 31, Interest paid, net of interest capitalized $ $ Income taxes paid $ $ Total non-cash investing activities for the three-month periods ended March 31, 2013 and 2012 included $23.3 million and $21.0 million, respectively, of accruals for property and equipment capital expenditures. Note6— Equity Investments As of March 31, 2013, we had two investments that we account for using the equity method of accounting: Deepwater Gateway and Independence Hub, both of which are included in our Production Facilities segment. Deepwater Gateway, L.L.C.In June 2002, we, along with Enterprise Products Partners L.P. (”Enterprise”), formed Deepwater Gateway, each with a 50% interest, to design, construct, install, own and operate a tension leg platform production hub primarily for Anadarko Petroleum Corporation's Marco Polofield in the Deepwater Gulf of Mexico.Our investment in Deepwater Gateway totaled $90.2 million and $91.4 million as of March 31, 2013 and December 31, 2012, respectively (including capitalized interest of $1.3 million and $1.3 million at March 31, 2013 and December 31, 2012, respectively). Independence Hub, LLC.In December 2004, we acquired a 20% interest in Independence Hub, an affiliate of Enterprise.Independence Hub owns the "Independence Hub" platform located in Mississippi Canyon Block 920 in a water depth of 8,000 feet.Our investment in Independence Hub was $75.3 million and $76.2 million as of March 31, 2013 and December 31, 2012, respectively (including capitalized interest of $4.5 million and $4.6 million at March 31, 2013 and December 31, 2012, respectively). We received the following distributions from our equity investments (in thousands): Three Months Ended March 31, Deepwater Gateway $ $ Independence Hub Total $ $ As disclosed in our 2012 Form 10-K, in the first quarter of 2012, we recorded losses totaling $3.8 million associated with our investment in an Australian joint venture, including a $3.0 million fee paid in connection with our exit from the joint venture.In April 2012, we paid this fee and received approximately $3.7 million of proceeds for our pro rata portion (50%) of the value of certain of the net assets on hand at the time of our exit.We are no longer a participant in this joint venture. 10 Table of Contents The summarized aggregated financial information related to the subsidiaries we record using the equity method is as follows (in thousands): Three Months Ended March 31, Revenues $ $ Operating income Net income March 31, December 31, Current assets $ $ Total assets Current liabilities Total liabilities Note7— Long-Term Debt Scheduled maturities of long-term debt outstanding as of March 31, 2013 are as follows (in thousands): Term Loan (1) Revolving Credit Facility (1) Senior Unsecured Notes MARAD Debt Notes (2) Total Less than one year $ $
